UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4836

DON ROSEBOROUGH, a/k/a Dirt,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-98-125)

Submitted: December 7, 1999

Decided: January 12, 2000

Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Don Roseborough appeals his conviction and sentence after a
guilty plea to conspiracy to possess with intent to distribute and to
distribute cocaine base in violation of 21 U.S.C.§ 846 (1994), posses-
sion with intent to distribute and distribution of cocaine base in viola-
tion of 21 U.S.C. § 841 (1994), and aiding and abetting in violation
of 18 U.S.C. § 2 (1994). Roseborough's attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), raising
two issues but stating that, in his view, there are no meritorious
grounds for appeal. Roseborough has filed a pro se supplemental brief
raising one sentencing issue. Finding no reversible error, we affirm.

Roseborough's counsel first questions whether the district court
complied with the requirements of Rule 11 of the Federal Rules of
Criminal Procedure when taking Roseborough's plea. Following a de
novo review of the entire record, we conclude that the district court
complied with all the mandates of Rule 11 in accepting Rosebo-
rough's guilty plea. See Fed. R. Crim. P. 11; United States v. Goins,
51 F.3d 400, 402 (4th Cir. 1995) (providing standard).

Next, counsel raises the issue of whether Roseborough's sentence
was properly calculated. In his pro se supplemental brief, Rosebo-
rough also challenges the district court's calculation of his sentence.
Specifically, Roseborough contends that the court erred in awarding
two points to his criminal history score under U.S. Sentencing Guide-
lines Manual § 4A1.1(e) (1997). We have considered Roseborough's
claim and find it meritless. We find no plain error in the calculation
of Roseborough's sentence because it was properly computed under
the Sentencing Guidelines.

As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Roseborough's conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave

                     2
to withdraw from representation. Counsel's motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    3